NOTE: This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
JEROME A. MAHER AND JOHN R. G_RAV'EE,
Plaintiffs-Appellants,
V.
UNITED STATES,
Defendant-Appellee.
2010-513O
Appea1 from the United States Court of Federa1
C1aims in case no. 08-CV-012, Senior Judge John P.
Wiese.
ON MOTION
ORDER
The appellants move without opposition for an exten-
sion of time, until October 15, 2010, to file their brief.
We note that the brief was received by October 15,
2(}10.
According1y,
IT ls 0RDER1:D TH_A'1‘:

MAHER V. US 2
(1) The motion for an extension of time is granted
(2) The court’s August 24, 2010 order is vacated, the
mandate is recalled, and the appeal is reinstated.
(3) The United States’ brief is due within 40 days
from the date of filing of this order.
FoR THE CoURT
 2 2 mm /s/ Jan Horbal__\;
Date J an Horba1y
C1erk .
ccc John O. Tuohy, Esq.
Vincent D. Phil1ips, Esq.
s 19 F l LED
U.S. COUR`l` 0F APPEALS FOR
THE FEDERAL ClRCUlT
0CT 22 2010
.IAN HGRBALY
CLERK